PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/980,200
Filing Date: 24 Sep 2013
Appellant(s): Genosar, Amir



__________________
JAY WHITE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 November 2021.
30 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 256, 258, 263-264, 276-281 and 283 are rejected under 35 USC 112 first and second paragraphs.

(2) Response to Arguments
Appellant submits that the elements of claim 256 noted by the Office are supported by the Specification such that a written description of the invention, and of the manner and process of making and using it, are provided in such full, clear, concise, and exact terms as to enable any person skilled in the art to make and use the same. Also, the claims particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
Claim 256 recites “an administration device comprising.  ...a second portion comprising an aseptically sealed compartment separate from and in fluid communication with the at least first compartment by way of a fluid passage, the aseptically sealed compartment configured to receive the proximal terminal end of the 
However, Appellant submits that the Specification clearly shows such an arrangement in Fig. 25a. That is, Fig. 25a shows a rubber sheath 252 that creates an aseptic seal between the needle hub 255 and the cavity of the coupler in which the needle hub 255 is engaged. In turn, the cannula 254 is shown as piercing the rubber sheath 252 to dispose the distal portion of the cannula 254 in the fluid passageway 258. In turn, the aseptically sealed compartment receives the needle 253. As such, the aseptically sealed compartment, while separate from the compartment, is in fluid communication with the compartment 16’ as shown in Fig. 25b above as the compartment 16’ is fluidly connected to the fitment 257, which is in fluid communication with the fluid passageway 258 into which the cannula 254 extends when disposed in the aseptically sealed compartment formed by the rubber sheath 252.

The Appellant's argument against the 35 USC 112 first and second paragraphs is incorrect.
Compartment 16’ is formed when the rupturable barriers 19’ and 19” are ruptured. At this point if the aseptically sealed compartment is in fluid communication with 16’ it can no longer be aseptically sealed.  The only way the aseptically sealed compartment can stay aseptically sealed if rupturable barrier 19” stays intact meaning 16’ cannot be formed.  Looking at figures 25a and b below the Appellant can only have it one way or another, not both ways. If the rupturable barrier 19” is not ruptured so as to have communication between aseptically sealed compartment and 16’, then 16’, the 

    PNG
    media_image2.png
    1180
    1200
    media_image2.png
    Greyscale




Respectfully submitted,
/JAMES M VAN BUSKIRK/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.